[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________               FILED
                                                          U.S. COURT OF APPEALS
                                   No. 08-17060             ELEVENTH CIRCUIT
                                                               AUGUST 13, 2009
                               Non-Argument Calendar
                                                             THOMAS K. KAHN
                             ________________________
                                                                  CLERK

                          D. C. Docket No. 08-20517-CR-JAL

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

PAUL ESSON,
a.k.a. Curtis Campbell,

                                                             Defendant-Appellant.


                             ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (August 13, 2009)

Before HULL, PRYOR and HILL, Circuit Judges.

PER CURIAM:

      Howard J. Schumacher, appointed counsel for Paul Esson, has moved to
withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Esson’s conviction and sentence are AFFIRMED.




                                          2